DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/558,031 filed on August 30, 2019 in which claims 1-14 are presented for examination.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 8/5/2019. It is noted, however, that applicant has not filed a certified copy of the Korean application as required by 37 CFR 1.55.

Claim Objections
4.	Claims 4 and 11 are objected to because of the following informalities:  
A typo error is detected in claim 4 line 1 and claim 11 line, wherein “us” should be replaced by –is--.  Appropriate correction is required.

CLAIM INTERPRETATION
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a first sensing unit that senses…” , “a second sensing unit that senses…” “a third sensing unit that senses…” in claim 5;
“a light source driving unit that drives…” in claim 6;
“a first sensing unit that senses…” , “a second sensing unit that senses…” “a third sensing unit that senses…” in claim 12;
“a light source driving unit that drives…” in claim 13;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 5-6 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations:
 “a first sensing unit that senses…” , “a second sensing unit that senses…” “a third sensing unit that senses…” ;
“a light source driving unit that drives…”;
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim, there is not structure associated with the driver management unit. Therefore, claims 5, 8 and 14 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 	Dependent claims 7 and 14 are also rejected under 35 U.S.C. 112(b) due to their dependency.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2009/0086489) in view of Russell et al. (US 2018/0284278).
In regard to claim 1, Scott et al. discloses a lidar system comprising: 
a (see at least  Fig. 2A and  [0008] a system that includes a light source, a diffractive optic element configured to generate a structured light pattern)  (see also [0014], [0019] for similar reasonings);
 a light emission unit that includes a diffractive optical element  (see at least Fig. 1 element 140)(see also  [0008] a system that includes a light source, a diffractive optic element configured to generate a structured light pattern)  and  [0014], [0019] for similar reasonings)  disposed ahead of the light sources and separating incident light from the light sources into several point light sources (see at least  [0011], [0019] and Figs. A,B,C,D), and
 a scanner moving the light separated by the diffractive optical element, and radiates light of a point light source to an object (see at least [0034] moving the image throughout target area 160 may include scanning the small area between the replicated pattern elements) (see also [0035], and [0036] for similar reasonings); and
a reception sensor that converts light received after reflected by the object into an electrical signal (see at least [0019], [0023]), 
 	wherein spectrum angles of point light sources that have passed through the diffractive optical element are different in accordance with a position of the diffractive optical element (see at least [0027] a user may select one of a plurality of diffractive optic elements, each producing a distinct structured light pattern. For example, in a system comprising multiple diffractive optic elements, a user may select, using a computer controlled or mechanical interface, one of a plurality of diffractive optic elements. In a similar manner, a user may select one of a plurality of light sources to use in combination with one of a plurality of diffractive optic elements. In some embodiments, the selected combination of diffractive optic element and laser source may be configured to maintain eye-safe operation when viewed from a target area.)  And  ([0028] changes in the incident angle between the optical signal and the diffractive optic element may cause a proportional change in the spacing between the elements of the structured light pattern. By adjusting the incident angle between optical signal and the diffractive optic element, the spacing between the elements of the structured light pattern may be expanded or contracted accordingly).
Scott et al. does not specifically disclose two or more light sources.
Russell et al. discloses two or more light sources (see at least [0038]  the lidar system may include two or more light sources).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Scott et al. with the plurality of light sources of Russell et al. because such modification would allow the controller to provide control signals to the light source in order adjust light pulse to thereby  to increase effective pulse rate of the light source in the lidar system as suggested by Russel et al. (see [0038]).

	In regard to claim 2, the combination of  Scott et al. and Russell et al. discloses wherein the light sources are vertical linear light sources, and the scanner includes a one-dimensional scanner that horizontally reciprocates the light of a linear light source type (see Russell et al.  [0086] the scanner 162 includes a single mirror configured to scan an output beam 170 along a single direction (e.g., the scanner 162 may be a one-dimensional scanner that scans along a horizontal or vertical direction)., and [0089] for similar reasonings).

 	In regard to claim 6, Scott et al. discloses a light source driving unit that drives the light sources by supplying a current to the light sources and changes intensity of the current that is supplied to the light source(see at least [0023], [0024], (see [0029] the strength of the light or the structured light pattern that is used may be based on a number of factors, including environmental factors such as weather or light conditions, the distance to a target area from diffractive optic element, and the structural and geographic features of the target area. For example, if the light source projecting the light is determined to be far away from target area, the light may be projected at a higher power. If closer, the light may be projected at a lower power.) (see also [0023], [0024] , [0031], [0033] for similar reasonings).

 	In regard to claim 7, Scott et al. discloses wherein the light source driving unit adjusts the driving current of each of the light sources in accordance with driving environment information on a route received through a network (see at least [0023] For example, light source 110 may be made brighter or stronger if system 100 is farther away from target area 160, or dimmer if system 100 is closer… System 100 may also be configured based on the structural and geographic features of target area 160. For example, higher output power may be required based on the distance between system 100 and target area 160. In some embodiments, the distance may be determined using a remote distance measuring device, such as a laser radar, a map, a global positioning system) (For similar reasonings see also [0024], [0031], [0033]).

11.	Claim  3  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Scott et al. (US 2009/0086489) in view of Russell et al. (US 2018/0284278) as applied to claim 1 above and further in view of Slobodyanyuk et al. (US 2018/0067195).
 	In regard to claim 3, the combination of Scott et al. and Russell et al. meets the limitations of claim 2 but does not particularly disclose wherein the reception sensor includes a light sensor array in which light sensors are arranged vertically and horizontally in a matrix shape.
 	Slobodyanyuk et al. discloses wherein the reception sensor includes a light sensor array in which light sensors are arranged vertically and horizontally in a matrix shape (see at least [0031] the light receiver components 102 may include multiple light sensors arranged in a horizontal or vertical array, or in two-dimensional array of light sensor).
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings Scott et al. and Russell et al.  with the sensor array of Slobodyanyuk et al. in order to enable the light sensors to better cover the full fields of view of the different laser emitters as suggested by Slobodyanyuk et al.  in [0031].

in order to more accurately determine the location and distance of an object.

12.	Claims 8, 9, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2009/0086489) in view of Shin et al. (2019/0227403).
 In regard to claim 8, Scott et al. discloses wherein the lidar system includes a (see at least  Fig. 2A and  [0008] a system that includes a light source, a diffractive optic element configured to generate a structured light pattern)  (see also [0014], [0019] for similar reasonings);
 a light emission unit that includes a diffractive optical element (see at least Fig. 1 element 140)(see also  [0008] a system that includes a light source, a diffractive optic element configured to generate a structured light pattern)  and  [0014], [0019] for similar reasonings) disposed ahead of the light sources and separating incident light from the light sources into several point light sources (see at least  [0011], [0019] and Figs. A,B,C,D), and
 a scanner moving the light separated by the diffractive optical element, and radiates light of a point light source to an object (see at least [0034] moving the image throughout target area 160 may include scanning the small area between the replicated pattern elements) (see also [0035], and [0036] for similar reasonings); and
a reception sensor that converts light received after reflected by the object into an  electrical signal (see at least [0019], [0023]), and
spectrum angles of point light sources that have passed through the diffractive optical element are different in accordance with a position of the diffractive optical element (see at least [0027] a user may select one of a plurality of diffractive optic elements, each producing a distinct structured light pattern. For example, in a system comprising multiple diffractive optic elements, a user may select, using a computer controlled or mechanical interface, one of a plurality of diffractive optic elements. In a similar manner, a user may select one of a plurality of light sources to use in combination with one of a plurality of diffractive optic elements. In some embodiments, the selected combination of diffractive optic element and laser source may be configured to maintain eye-safe operation when viewed from a target area.)  And  ([0028] changes in the incident angle between the optical signal and the diffractive optic element may cause a proportional change in the spacing between the elements of the structured light pattern. By adjusting the incident angle between optical signal and the diffractive optic element, the spacing between the elements of the structured light pattern may be expanded or contracted accordingly).
 	While Scott discloses using the Lidar in vehicle (see at least [0018], [0036]), Scott et al. does not explicitly disclose an autonomous driving system comprising a lidar system that senses an object outside a vehicle by radiating a laser beam to the  outside of the vehicle; and an autonomous device that receives sensor data input from the lidar system and reflects information of the object to movement control of the vehicle, wherein the lidar system includes two or more light sources.
Shin et al., in the same field of endeavor,  discloses an autonomous driving system comprising a lidar system that senses an object outside a vehicle by radiating a laser beam to the  outside of the vehicle (see at least [0003] an obstacle detection sensor or the like of an autonomous vehicle may include a LIDAR system.,  see also  [0105], [0106] for similar reasonings); and an autonomous device that receives sensor data input from the lidar system and reflects information of the object to movement control of the vehicle (see at least [0003], [0105], [0106]), wherein the lidar system includes two or more light sources (see at least [0008]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Scott et al. with disclosure of Shin et al. because such sensor system would enable a vehicle to be configured to implement autonomous navigation of an environment thorough incorporation of sensor system.

 	In regard to claim 9, the combination of  Scott et al. and Shin et al. discloses wherein the light sources are vertical linear light sources, and the scanner includes a one-dimensional scanner that horizontally reciprocates the light of a linear light source type (see Shin et al. [0032] the antenna 140 may be disposed, for example, in a vertical or horizontal structure. When the antenna 140 is disposed as a vertical antenna, the laser beam emitted from the antenna 140 may have a form of a horizontal linear light source. When the antenna 140 is disposed as a horizontal antenna, the laser beam emitted from the antenna 140 may have a form of a vertical linear light source.).

 	In regard to claim 10, the combination of Scott et al. and Shin et al. discloses wherein the reception sensor includes a light sensor array in which light sensors are arranged vertically and horizontally in a matrix shape (see Chin et al.  [0102] The sensor 520 may include, for example, a photodiode array, and may specifically include a plurality of photodiode arrays arranged one-dimensionally or two-dimensionally, see also [0103] for similar reasonings).

 	In regard to claim 13, Scott et al. discloses a light source driving unit that drives the light sources by supplying a current to the light sources and changes intensity of the current that is supplied to the light sources in accordance with a sensing distance (see at least [0023], [0024], (see [0029] the strength of the light or the structured light pattern that is used may be based on a number of factors, including environmental factors such as weather or light conditions, the distance to a target area from diffractive optic element, and the structural and geographic features of the target area. For example, if the light source projecting the light is determined to be far away from target area, the light may be projected at a higher power. If closer, the light may be projected at a lower power.) (see also [0023], [0024] , [0031], [0033] for similar reasonings).

 	In regard to claim 14, Scott et al. discloses wherein the light source driving unit adjusts the driving current of each of the light sources in accordance with driving environment information on a route received through a network (see at least [0023] For example, light source 110 may be made brighter or stronger if system 100 is farther away from target area 160, or dimmer if system 100 is closer… System 100 may also be configured based on the structural and geographic features of target area 160. For example, higher output power may be required based on the distance between system 100 and target area 160. In some embodiments, the distance may be determined using a remote distance measuring device, such as a laser radar, a map, a global positioning system) (For similar reasonings see also [0024], [0031], [0033]).

	Allowable Subject Matter
13.	Claims are 4-5 and 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 4-5 and 11-12, the prior art of record fails to disclose:
“wherein a spectrum angle of light passing through a center portion of the diffractive optical element is smaller than that of light passing through upper and lower surrounding portions of the diffraction unit”.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references US 2019/0293796 and US 2017/0090019 defines general state in the art of this invention.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661